United States Court of Appeals
                            For the Eighth Circuit
                        ___________________________

                                No. 11-2404
                        ___________________________

                             United States of America

                        lllllllllllllllllllll Plaintiff - Appellee

                                           v.

                           Michael Byron Abrahamson

                      lllllllllllllllllllll Defendant - Appellant
                                      ____________

                    Appeal from United States District Court
                 for the Southern District of Iowa - Des Moines
                                 ____________

                            Submitted: August 30, 2013
                             Filed: September 9, 2013
                                    [Published]
                                  ____________

Before GRUENDER, BENTON, and SHEPHERD, Circuit Judges.
                         ____________

PER CURIAM.

     Michael Byron Abrahamson was convicted of conspiracy to manufacture
methamphetamine in violation of 21 U.S.C. §§ 846 and 841(a)(1). At sentencing, the
district court1 found that Abrahamson had a prior felony drug conviction and applied
a statutory sentencing enhancement that doubled his mandatory minimum sentence
from ten years to twenty years. See 21 U.S.C. § 841(b)(1). Based on the
enhancement, the district court sentenced Abrahamson to twenty years’
imprisonment. Abrahamson appealed his conviction and sentence, arguing, inter alia,
that the district court’s application of the sentencing enhancement violated the Sixth
Amendment because the fact underlying the enhancement—the existence of a prior
felony drug conviction—was found by the district court rather than a jury. We
affirmed. See United States v. Abrahamson, 685 F.3d 777 (8th Cir. 2012). On June
24, 2013, the United States Supreme Court granted certiorari, vacated the judgment,
and remanded the case for further consideration in light of the Court’s decision in
Alleyne v. United States, 570 U.S. ---, 133 S. Ct. 2151 (2013). See Abrahamson v.
United States, 570 U.S. ---, 133 S. Ct. ---- (2013).

       In Alleyne, the Court held that a fact that increases a defendant’s mandatory
minimum sentence is an element of the crime that must be submitted to a jury. See
133 S. Ct. at 2155. However, the Court in Alleyne left intact the rule that
enhancements based on the fact of a prior conviction are an exception to the general
rule that facts increasing the prescribed range of penalties must be presented to a jury.
See id. at 2160 n.1 (explaining that because the parties did not address the recidivism
enhancement exception recognized in Almendarez-Torres v. United States, 523 U.S.
224 (1998), the Court would not revisit the issue). Because the challenged
enhancement of Abrahamson’s sentence was based solely on his prior felony drug
conviction, it continues to fall under the recidivism exception to the jury presentation
requirement that the Court recognized in Almendarez-Torres and left unchanged in
Alleyne. See United States v. Torres-Alvarado, 416 F.3d 808, 810 (8th Cir. 2005)
(“While it is unclear whether Almendarez-Torres and its felony exception will remain


      1
      The Honorable Ronald E. Longstaff, United States District Judge for the
Southern District of Iowa.

                                          -2-
good law, we are bound by Almendarez-Torres until the Supreme Court explicitly
overrules it.” (internal citation omitted)). Thus, we affirm Abrahamson’s sentence,
and we affirm Abrahamson’s conviction for the reasons stated in our prior opinion.
See Abrahamson, 685 F.3d 777.
                         ______________________________




                                        -3-